Order entered December 29, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01184-CR

                                DEMPSTER A. ROSS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-80539-2014

                                             ORDER
       The Court DENIES as moot appellant’s December 23, 2014 “motion to unabate” the

appeal. By order dated December 23, 2014, the Court vacated the December 5, 2014 order

requiring findings and set a deadline for appellant’s brief.

                                                        /s/    ADA BROWN
                                                               JUSTICE